DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections

Claims 2, 3, and 18 are objected to because of the following informalities:  
Clams 2, 3, and 18 include the limitation of “and/or” which is ambiguous. The claims must include just one conjunction. Under the broadest reasonable interpretation, the claims are interpreted with the “or” conjunction.
Dependent claim 25 should be written as an independent claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and Computer System for Assisting User in Plant Care”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-25 are directed to a statutory category, namely a process (claims 1-24) and a machine (claim 25).
Step 2A (1): Independent claims 1 and 8 are directed to an abstract idea of Certain Methods of Organizing Human Activity and Mental Processes, based on the following claim limitations: “assisting a user in plant care; receiving a plant added by the user; determining a care task of the plant at least according to a type of the plant, a planting location of the plant, and a current time; and prompting the user of the care task of the plant. (claim 1); assisting a user in plant care; receiving a plurality of plants added to a garden created by the user; determining at least one care task of each of the plants at least according to a type of 15each of the plants, a location of the garden, and a current time; and prompting the user of each of the care tasks of the plurality of plants. (claim 8)”. These claims describes a process of determining (i.e. mental process) and providing plant care tasks to a user (i.e. organizing human activity). Dependent claims 2-25 further describes the process of determining plant care tasks and providing tasks to the user. These claims could encompass a human person analyzing plant/garden information of an individual, determining proper care tasks based on the information received, and prescribing a plant/garden care regimen. Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of “Certain Methods of Organizing Human Activity” which includes managing personal behavior including social activities, teaching, and following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Therefore, claims 1-25 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 8, 16-20,  and 25 recite additional elements of a computer-executable method, a user interface, a computer system comprising one or more processors and one or more memories configured to store a series of computer-executable commands. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computer and display devices that are used to perform the abstract process of determining and providing plant care tasks to a user. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-25 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. claims 1, 8, 16-20,  and 25 recite additional elements of a computer-executable method, a user interface, a computer system comprising one or more processors and one or more memories configured to store a series of computer-executable commands. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 13-16, 18-22, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levi et al. (US 2021/0350235 A1).
As per claim 1, A computer-executable method for assisting a user in plant care, comprising (Levi e.g. Figs. 1, 5, and 8; A system and method is disclosed for plant maintenance, identification and viability scoring [0002]. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048].): receiving a plant added by the user (Levi e.g. Figs. 6 & 12; During steady state operation of the system the user is presented an “add a plant” function 604 (Fig. 6 and [0069]). A selection of icon 1205 allows a user to add new plants to the yard. When this selection is made, a user selects a plant ID and then indicates on plan view 1201 the desired location of the plant (Fig. 12 and [0128]).) determining a care task of the plant at least according to a type of the plant, a planting 5location of the plant, and a current time; and prompting the user of the care task of the plant. (Levi e.g. Fig. 6, The user is presented care suggestions function 602 [0069]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information [0070].)
As per claim 2, Levi teaches the method according to claim 1, further comprising: determining a climatic region and/or a geographic region of the plant according to the planting location of the plant; 10determining a seasonal unit according to the climatic region and/or the geographic region of the plant and the current time; and determining the care task of the plant according to the type of the plant and the seasonal unit. (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. Inputs include Geo-location of yard based on address; Climate Data based on geo-location of yard; Plant species with profile data; Plant Category of Species (from plant profile); and season calculations [0049]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information [0070].)
As per claim 3, Levi teaches the method according to claim 2, further comprising: 15determining a growth stage of the plant (Levi e.g. The invention can identify a plant type using image recognition. The system may also be capable of using image recognition to evaluate the condition of the plant such as age (i.e. growth stage) [0013].); and determining the care task of the plant according to the type of the plant, the seasonal unit, and the growth stage of the plant, wherein the growth stage of the plant is determined according to an input of the user or a planting time of the plant, and 20the input of the user comprises a picture showing a form of the plant and/or a text indicating the growth stage of the plant.  (Levi e.g. The invention, driven by rules based on each plant category and the current season, creates and presents care tasks to the user dynamically for each plant in their yard based on what category the plant is a part of such as cacti/succulents, perennials, shrubs, ornamental grass, etc. Rules are built by season (Begin Season, In Season, End Season, Off Season, Extreme Heat) for care categories including planting, pruning, sunlight, fertilizer, watering, pest, freeze and general [0007]. Plant ID can be derived through manual text search or through image recognition [0067]. Plant ID image recognition allows a user to upload an image of a plant to be identified by the system (Fig. 6 and [0071]). The system may also be capable of using image recognition to evaluate the condition of the plant such as age (i.e. growth stage) and pest infestation through artificial neural network, which may affect the viability score and suggested care tips [0013].) 
As per claim 4, Levi teaches the method according to claim 3, further comprising: determining a planting environment of the plant according to an input of the user; and determining the care task of the plant according to the type of the plant, the seasonal 25unit, the growth stage of the plant, and the planting environment of the plant (Levi e.g. The server receives input, such as plant type, soil type, yard location, and amount of sunlight, and the server retrieves local climactic data and plant type optimal values to return the plant's viability score for the selected location (Abstract). Fig. 5 shows input provided by a user (e.g. location of yard, zone data, plant ID, image, etc. ([0020] and [0064]-[0067]). The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. The system may also be capable of using image recognition to evaluate the condition of the plant such as age (i.e. growth stage) and pest infestation through artificial neural network, which may affect the viability score and suggested care tips [0013]. Care suggestions are generated based on plant ID and location and updated based on local climactic information [0070].)
As per claim 5, Levi teaches the method according to claim 1, wherein the step of determining the care task of -39-File: 104556usf the plant comprises determining a frequency at which the care task should be executed, and the method further comprises: determining a date on which the care task should be executed according to the frequency at which the care task should be executed; and 5prompting the user of the care task according to the date on which the care task should be executed (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. The invention, driven by rules based on each plant category and the current season, creates and presents care tasks to the user dynamically for each plant in their yard based on what category the plant is a part of. As tasks are completed, the invention looks to the rule set to dynamically generate the next care task based on the completion date of the current task and the rule's recurrence value  such as "every 3 months”, “1 time per week” or “1 time per year” (i.e. frequency) [0007]. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products (Fig. 6 and [0070]).)
As per claim 7, Levi teaches the method according to claim 4, wherein the planting environment of the plant comprises at least one of indoor, outdoor, potted, ground-grown, soil cultured, and hydroponic (Levi e.g. The application utilizes onboard GPS, user input, and camera subsystems to customize plant care tips specific to a yard location (i.e. outdoor) and plant type (Abstract). The invention can send out situational alerts based on the plants in a yard [0010].)
As per claim 8, Levi teaches a computer-executable method for assisting a user in plant care, comprising (Levi e.g. Figs. 1, 5, and 8; A system and method is disclosed for plant maintenance, identification and viability scoring [0002]. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048].): receiving a plurality of plants added to a garden created by the user  (Levi e.g. Figs. 6 & 12 ; During steady state operation of the system the user is presented an “add a plant” function 604 (Fig. 6 and [0069]). A selection of icon 1205 allows a user to add new plants to the yard. When this selection is made, a user selects a plant ID and then indicates on plan view 1201 the desired location of the plant (Fig. 12 and [0128]).); determining at least one care task of each of the plants at least according to a type of 15each of the plants, a location of the garden, and a current time; and prompting the user of each of the care tasks of the plurality of plants (Levi e.g. Fig. 6, The user is presented care suggestions function 602 [0069]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information [0070].).
As per claim 9, Levi teaches the method according to claim 8, Levi also teaches further comprising: determining an execution frequency of each of the care tasks of each of the plants at least according to the type of each of the plants, the location of the garden, and the current time; 20determining a date on which each of the care tasks of each of the plants should be executed at least according to the execution frequency of each of the care tasks of each of the plants; and prompting the user of each of the care tasks of each of the plants according to the date (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. The invention, driven by rules based on each plant category and the current season, creates and presents care tasks to the user dynamically for each plant in their yard based on what category the plant is a part of. As tasks are completed, the invention looks to the rule set to dynamically generate the next care task based on the completion date of the current task and the rule's recurrence value  such as "every 3 months”, “1 time per week” or “1 time per year” (i.e. frequency) [0007]. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products (Fig. 6 and [0070]).).
As per claim 11, Levi teaches the method according to claim 9, Levi also teaches wherein the care tasks of the plurality of plants comprise a first care task and a second care task, and the method further comprises (Levi e.g. Fig. 12; The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. Care tasks are configured at the plant category level and include the following care types: planting, sunlight, watering, pruning, fertilizer (general), fertilizer (granular), fertilizer (liquid), fertilizer ( low release ), pest, freeze care, general tip [0054].): determining whether days of interval between determined dates on which the first care task and the second care task should be executed satisfy an adjustment condition (Levi e.g. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information (i.e. adjustment condition) [0070].); and adjusting the determined date on which the first care task should be executed to the 10determined date on which the second care task should be executed in response to satisfying the adjustment condition, wherein days of a repetition interval of the first care task are not less than days of a repetition interval of the second care task (Levi e.g. The invention, driven by rules based on each plant category and the current season, creates and presents care tasks to the user dynamically for each plant in their yard based on what category the plant is a part of [0007]. As tasks are completed, the invention looks to the rule set to dynamically generate the next care task based on the completion date of the current task and the rule's recurrence value  such as "every 3 months”, “1 time per week” or “1 time per year” [0007]. Extreme Heat Care Tasks supersede In Season rules. These start and end periods may change over time and based on geography as the system collects and synthesizes climatic trends globally [0008]. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055].)
As per claim 13, Levi teaches the method according to claim 9, further comprising: determining each of the care tasks as a more frequently repeated task or a less frequently repeated task according to the execution frequency of each of the care tasks of each of the plants (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055]. Care task rules are specific to a season [0056]. The task’s recurrence rule is used to calculate the next time the care task needs to be performed and adds that to the task queue [0058].); 25establishing a recent task set and a future task set according to determined dates on which each of the care tasks of each of the plants should be executed, wherein the recent task set -41-File: 104556usf comprises the more frequently repeated tasks and the less frequently repeated tasks, and the future task set comprises the less frequently repeated tasks and does not comprise the more frequently repeated tasks; and prompting the user of the recent task set and the future task set.(Levi e.g. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055]. The task’s recurrence rule is used to calculate the next time the care task needs to be performed and adds that to the task queue. The user can choose how far in advance the view of care tasks is presented [0058]. Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs as shown in Fig. 12A user interface [0127].)
As per claim 14, Levi teaches the method according to claim 8, Levi also teaches further comprising: providing a user interface (Levi e.g. Figs. 12A-B User interface 1200 is displayed on a client device 110 ([0125] and [0130]).), and prompting the user of each of the care tasks of the plurality of plants via the user interface (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs [0127]. Plant list 1206 is a drop-down list of all plants located in the yard [0128].), wherein the user interface comprises a first page, and the method further comprises: displaying the first page to prompt the user of each of the care tasks of the plurality of 10plants in response to receiving a first operation of the user on the user interface, wherein the first page comprises a care task list of a current time period and a future time period displayed in a form of entries, wherein a care task entry in the care task list comprises a name of the care task and a number of plants associated with the care task (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The user can choose how far in advance the view of care tasks is presented [0058]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information (Fig. 6 and [0070]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.).
As per claim 15, Levi teaches the method according to claim 14, Levi also teaches wherein the first page further comprises a first sub-page collapsed by default, and the method further comprises: displaying the first sub-page in the first page in response to receiving an operation of the user on an entry of a third care task in the care task list, wherein the first sub-page comprises sub-entries of one or more plants associated with the third care task (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.), 20wherein each of the sub-entries comprises at least one of: a name of the plant; a picture of the plant; notes on executing the care task; and a frequency of executing the care task (Levi e.g. Figs. 12A-B, Fig. 12A user interface 1200 is representative of a zone management screen [0125]. When a zone is selected, only plants in that particular zone are shown [0128]. Fig. 12B user interface 1202 is representative of an AR plant display.  User interface 1202 may include additional content in the overlay, such as plant type, selected age, plant score, care tasks, or other features [0130]. Care tasks are setup as one time or recurring tasks and can recur based on yearly, monthly, weekly or daily values [0055].)
As per claim 16, Levi teaches the method according to claim 15, wherein the user interface further comprises a second page, and the method further comprises: -42-File: 104556usf displaying the second page in response to receiving a second operation of the user on a first plant in the first sub-page, wherein the second page comprises guidance for executing the third care task on the first plant (Levi e.g. (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). Care tasks can either be tips (informational only) or tasks requiring the user to do something. Care tasks include care tips and content that explain what and how to perform the task. Care tip content is delivered both for the plant category as well as the specific plant species or variety [0007]. The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.).
As per claim 18, Levi teaches the method according to claim 14, Levi also teaches wherein the user interface further comprises a fourth page, and the method further comprises: displaying the fourth page to prompt the user of each of the care tasks of the plurality of plants in response to receiving a fourth operation of the user on the user interface, wherein the 15fourth page comprises a list of the plurality of plants displayed in a form of entries (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.), wherein each plant entry in the list of the plurality of plants comprises a name of the plant and/or a picture of the plant. (Levi e.g. Figs. 12A-B, Fig. 12A user interface 1200 is representative of a zone management screen [0125]. When a zone is selected, only plants in that particular zone are shown [0128]. Fig. 12B user interface 1202 is representative of an AR plant display.  User interface 1202 may include additional content in the overlay, such as plant type, selected age, plant score, care tasks, or other features [0130].)
As per claim 19, Levi teaches the method according to claim 18, wherein the user interface further comprises a fifth page, and the method further comprises: 20displaying the fifth page in response to receiving a fifth operation of the user on a second plant in the list of the plurality of plants, wherein the fifth page comprises information of the second plant and one or more care tasks of the second plant (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.).
As per claim 20, The method according to claim 19, wherein the user interface further comprises a sixth page, and the method further comprises: 25displaying the sixth page in response to receiving a sixth operation of the user on a fourth care task among the one or more care tasks, wherein the sixth page comprises information -43-File: 104556usfof the fourth care task (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.).
As per claim 21, Levi teaches the method according to claim 8, Levi also teaches further comprising: receiving at least one plant added to a wish list created by the user (Levi e.g. Figs. 6 and 12A; During steady state operation of the system the user is presented with an "add a plant" 604 function (Fig. 6 and [0069]). Add a plant function 604 sends suggestions for various plants based on criteria such as location and plant type for the users location and zone, and includes plant ID image recognition and companion plant information (Fig. 6 and [0071]).); determining a suitable planting period of the at least one plant according to a type of 5the at least one plant and the location of the garden (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. The invention, driven by rules based on each plant category and the current season, creates and presents care tasks to the user dynamically for each plant in their yard based on what category the plant is a part of. Rules are built by season (Begin Season , In Season , End Season , Off Season , Extreme Heat) for care categories including planting, pruning, sunlight, fertilizer, watering, pest, freeze and general. For example, Begin Season is the period of the year where beds and yards are prepared for gardening and early planting begins for selected plant categories [0007].); and prompting the user to plant the at least one plant according to the suitable planting period and the current time (Levi e.g. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information (Fig. 6 and [0070]). Care Tasks are configured at the plant category level and include the following care types: planting, sunlight , watering , pruning , fertilizer (general), fertilizer (granular), fertilizer (liquid), fertilizer (slow release), pest, freeze care, general tip [0054].), wherein each of the plants in the wish list comprises a planted option, and the method further comprises: 10removing a third plant from the wish list and adding the third plant to the garden in response to receiving an operation of the user on the planted option of the third plant among the at least one plant (Levi e.g. During steady state operation of the system the user is presented with an "add a plant" 604 function (Fig. 6 and [0069]). Add a plant function 604 sends suggestions for various plants based on criteria such as location and plant type for the users location and zone, and includes plant ID image recognition and companion plant information (Fig. 6 and [0071]). A selection of icon 1205 in Fig. 12A allows a user to add new plants to the yard (i.e. garden).  When this selection is made, a user selects a plant ID and then indicates on plan view 1201 the desired location of the plant [0128]. Fig. 14 is a method of data input for a yard [0031]. In step 1406, the user adds a plant to the zone. A drop-down list is provided that displays all available plant records in the database [0135].)
As per claim 22, Levi teaches the method according to claim 8, Levi also teaches further comprising: displaying a seventh page to receive a planting environment of a fourth plant from the 15user in response to the fourth plant being added to the garden; and further determining at least one care task of the fourth plant according to the planting environment of the fourth plant (Levi e.g. The system creates and administrates recurring care tasks for plants to help gardeners care for their plants based on their geography [0048]. Care Tasks are configured at the plant category level and include the following care types : planting , sunlight , watering , pruning , fertilizer (general), fertilizer (granular), fertilizer (liquid), fertilizer (slow release), pest, freeze care, general tip [0054]. Fig. 14 shows user input for setting up a yard (i.e. garden). In step 1402, the user creates a yard record and enters an address. In step 1404, the user creates a zone in the yard and enters sunlight data, a pH value of the soil, solidity of the soil, and soil type. In step 1406, the user adds a plant to the zone [0135].) 
As per claim 24, Levi teaches the method according to claim 22, Levi also teaches further comprising: receiving a picture associated with the planting environment of the fourth plant 25through the seventh page (Levi e.g. Fig. 7, Yard visualizer function 704 allows the user to upload pictures, considering yard dimensions and geography, and considering various styles selected from a catalog, the user then is given the option of choosing a plant and receiving a virtual image of the chosen plants in the particular yard and geometry [0075].); and determining the planting environment of the fourth plant according to an identification -44-File: 104556usf result of the picture. (Levi e.g. The invention generates and displays an augmented reality display of a plant in the user's yard (Abstract). Yard visualizer function 706 allows the user to choose their yard and include possible plants for each zone. The hypothetical yard is then scaled considering sun, water, geography and fertilizer to present an augmented reality future state picture to the user [0076]. The augmented reality content may include text, audio, video, and graphic AR images. Content includes the GPS location of the client device, a plant score, plant location, the date, the time, or other factors related to the plant ID [0099].)
As per claim 25, Levi teaches a computer system for assisting a user in plant care, comprising: one or more processors; and one or more memories configured to store a series of computer-executable commands, 5wherein when the series of computer-executable commands are executed by the one or more processors, the one or more processors are caused to perform the method according to claim 1 (Levi e.g. Fig. 1;  A system and method is disclosed for plant maintenance, identification and viability scoring [0002]. Fig. 1 system for plant maintenance and scoring includes system server 102 that is operatively connected to database memory 103 ([0016] and [0042]). A system for plant maintenance comprises a set of processors in the system server, the administrator device, and the client device; a set of memories, each memory of the set of memories operably connected to at least one processor in the set of processors; the set of memories, including a set of instructions that, when executed causes the system to perform steps (claim 1).)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2021/0350235 A1) in view of Lynds (US 2011/0054921 A1).
As per claim 6, Levi teaches the method according to claim 3, Levi does not explicitly teach, however, Lynds teaches wherein the growth stage comprises one of a seed/seedling period, a growth period, a flowering period, a fruiting period, a dormant period, and a wither period (Lynds e.g. Lynds teaches a system and method for facilitating the planning, planting, growing and maintaining of plants in a garden, for a number of plant varieties [0003]. The method includes determining plant care tasks associated with select plant varieties [0008]. There are three categories of tasks: planting tasks, maintenance tasks, and harvesting tasks [0167].  For example, maintenance reminders appear on the weekly task list for every plant that is in a growth phase during a time period for which the task list is displayed. The growth phase is specified as any date which is greater than or equal to Days to Germination Low (DGERM, LOW) and less than Days to Maturity Low (DMATURITY, LOW) [0169].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Levi’s system for plant maintenance to identify specific growth stages of plants as taught by Lynds in order to generate and optimize a garden plan (Lynds e.g. [0096]).
As per claim 17, Levi teaches the method according to claim 14, Levi teaches wherein the user interface further comprises a 5third page, and the method further comprises: displaying the third page to prompt the user of each of the care tasks of the plurality of plants in response to receiving a third operation of the user on the user interface, wherein the third page comprises care tasks of a current time period and a future time period (Levi e.g. Fig. 12A Care task list 1208 is a drop-down list of all care tasks for the yard based on season and plant IDs.  When a zone is selected, only care tasks and plants in that particular zone are shown ([0127]-[0128]). The user can choose how far in advance the view of care tasks is presented [0058]. Care suggestions function 602 can include real time care planning, monthly reminder via text message, timely care tasks for each plant category and suggested plant care products. Care suggestions are generated based on plant ID and location and updated based on local climactic information (Fig. 6 and [0070]). The Examiner submits that the selection of a particular zone displays a different view (i.e. page) of content.). Levi does not explicitly teach, however, Lynds teaches displayed in a form of a calendar, wherein a first dimension of the calendar is associated with the date and a 10second dimension is associated with the plurality of plants (Lynds e.g. Fig. 9C Lynds teaches a system and method for facilitating the planning, planting, growing and maintaining of plants in a garden, for a number of plant varieties [0003]. The method includes determining plant care tasks associated with select plant varieties [0008]. The method includes displaying the plant care tasks according to dates on which the plant care tasks are to be performed [0020]. The garden plan is presented as a harvest timeline as in Fig. 9C. The harvest view is similar to a Gantt chart for a project plan and displays a row for each unique planting square and plant variety combination [0171].).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Levi’s system for plant maintenance to include a calendar view of care tasks as taught by Lynds in order to generate and optimize a garden plan (Lynds e.g. [0096]).
As per claim 23, Levi teaches the method according to claim 22, Levi does not explicitly teach, however, Lynds teaches further comprising: providing an option of the planting environment and a default value of the option 20through the seventh page; and determining the planting environment of the fourth plant as the default value in response to the user not operating on the option (Lynds e.g. Lynds teaches a system and method for facilitating the planning, planting, growing and maintaining of plants in a garden, for a number of plant varieties [0003]. Fig. 2 shows the process for obtaining customer input for generating a garden plan [0101].  In step S208, the user is presented with an option to include the planting seeds indoors planting method in the garden plan (Fig. 2 and [0106]). If the user is not willing to use the planting seeds indoors planting method, then the process continues to step S408 in FIG. 4A, in which the season window is calculated assuming the plant variety is planted using the planting nursery stock planting method. The planting nursery stock planting method means that plants (as opposed to seeds) are planted outdoors in the garden [0110].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Levi’s system for plant maintenance to include providing an option of the planting environment as taught by Lynds in order to generate and optimize a garden plan (Lynds e.g. [0096]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2021/0350235 A1) in view of Hoyne et al. (US 2010/0169146 A1).
As per claim 12, Levi teaches the method according to claim 9, further comprising: 15Levi does not explicitly teach, however, Hoyne teaches obtaining a schedule of the user; determining whether the determined date on which the care task should be executed conflicts with the schedule of the user; and adjusting the determined date on which the care task should be executed to a date which does not conflict with the schedule of the user in response to conflicting with the schedule 20of the user (Hoyne e.g. Figs. 1 and 6; Hoyne teaches a computer-implemented method of task scheduling (Abstract). Calendar events created for a task that conflict with other calendar events can be dynamically rescheduled (Abstract). Fig. 1 system 100 for automated task scheduling can provide scheduling capabilities for to-do list items, or tasks, within a calendar corresponding to a user [0021]. System 100 can identify the each conflicting calendar event for the task, identify one or more slot(s) of time available to reschedule the calendar events, and reschedule the calendar events to the identified time slot(s) [0033].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Levi’s system for plant maintenance to identify tasks that conflict with user’s schedule and reschedule the tasks as taught by Hoyne in order to aid the user in scheduling time for the task (Hoyne e.g. [0041]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624